DETAILED ACTION
This office action is in response to application filed on August 20, 2020.

Response to Amendment
Amendments filed on August 20, 2020 have been entered. 
Claims 1, 3, 5, 7-11, 13, 15 and 17-22 have been amended.
Claims 4 and 14 have been cancelled.
Claim 22 has been cancelled by examiner’s amendment.
Claims 1-3, 5-13 and 15-21 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6), filed on 08/20/2021, with respect to the objections to claims 1, 3, 5, 7-11, 13, 15, 17-19 and 21 have been fully considered. In view of the amendments, the claim objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 6), filed on 08/20/2021, with respect to the rejection of claim 21 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 6), filed on 08/20/2021, with respect to the rejection of claims 1-3, 5-9, 11-13 and 15-19 under 35 U.S.C. 101 because the claimed invention 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Churchill (Reg. No. 44617), applicant’s representative, on 08/24/2021.
The application has been amended as follows: 
Regarding claim 1. 
Claim language “determine, with the accessed data, a first occurrence associated with the measure of flow falling below a threshold in a breath and a second occurrence associated with the measure of flow rising above the threshold in the breath” is replaced by “determine, with the accessed data, a first occurrence associated with the measure of flow falling below a threshold in a breath, and a second occurrence associated with the measure of flow rising above the threshold in the breath”.

Regarding claim 11. 
Claim language “determining, from the signal, a first occurrence associated with the measure of flow falling below a threshold in a breath and a second occurrence associated with the measure of flow rising above the threshold in the breath” is replaced by , and a second occurrence associated with the measure of flow rising above the threshold in the breath”.

Regarding claim 21. 
Claim language “A non-transitory processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to detect leak from data …” is replaced by “A non-transitory processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to detect a leak from data …”
Claim language “instructions to generate an output signal associated with a leak event identified based on the analysis” is replaced by “instructions to generate an output signal associated with a leak event identified based on the analysis, wherein the processor-executable instructions further comprise instructions to control an adjustment to a setting for control of a flow generator based on the identified leak event”.

Regarding claim 22. 
Claim has been cancelled.

Examiner’s Note
Claims 1-3, 5-13 and 15-21 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., generate an output signal associated with a leak event identified based on the analysis, to control an adjustment to a setting for control of a flow generator based on the identified leak event), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., generating an output signal associated with a leak event identified based on the analysis, to control an adjustment to a setting for control of a flow generator based on the identified leak event), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 21 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., generating an output signal associated with a leak event identified based on Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-3, 5-10, 12-13 and 15-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

The examiner notes that claims 3 and 13 have been amended but have been labeled as “previously presented”. 

Allowable Subject Matter
Claims 1-3, 5-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Jourdain (US 20110196251 A1) discloses:
A leak detection apparatus (Fig. 2, [0001], [0021]: estimation of leak flow in a breathing assistance system is presented) comprising: 
a controller (Fig. 2, item 50 – ‘controller’) having at least one processor (Fig. 2, item 56 – ‘processor’, [0025]: controller is part of the breathing assistance system, and includes one or more processors) to access data representing a measure of flow of breathable gas (Fig. 5, item 204, [0064]: controller records a flow vs. time waveform indicating flow of breathable gas between a ventilation device and a patient (see [0013] and [0022])) from a signal generated by a sensor (Fig. 2, item 46 – ‘sensors’, [0024]: one or more sensors are included in the system to measure various parameters such as flow of gas), the controller being further configured to: 
determine, with the accessed data, a first occurrence associated with the measure of flow falling in a breath and a second occurrence associated with the measure of flow rising in the breath (Fig. 5, item 208, [0066]: controller identifies beginning, end, and duration of exhalation phase (see Fig. 4)); 
analyze a duration between the first occurrence and the second occurrence (Fig. 5, item 208, [0066]: controller identifies beginning, end, and duration of exhalation phase (see Fig. 4)); and
generate an output signal associated with a leak event identified based on the analysis (Fig. 5, [0067], [0078]: controller analyzes the exhalation phase flow waveform to estimate leak flow (Qleak) (see [0013], [0032], [0025] and [0058])), to control an adjustment to a setting for control of a flow generator based on the identified leak event ([0025], [0033]: controller uses leak flow to control breathing gas provided to the patient).  

Regarding determine, with the accessed data, a first occurrence associated with the measure of flow falling below a threshold in a breath and a second occurrence associated with the measure of flow rising above the threshold in the breath, Ruton (US 6190328 B1) teaches:
	“Then, during steps 70 and 72, Fnasal is compared with respective thresholds Sinhal and Sexhal. The thresholds Sinhal and Sexhal correspond to values representative of the rate of inspiration and exhalation phases are identified based on the flow waveforms crossing thresholds (see Fig. 3), with the exhalation phase beginning when the flow waveform falls below Sexhal, and ending when the flow waveform rises above Sexhal).

Ruton (US 6190328 B1) further teaches:
	“4. The duration of EESP phase 106 is some multiple of 100 ms and cannot exceed 600 ms. Thus, EESP phase 106 is either 100, 200, 300, 400, 500, or 600 ms. 5. The duration of EESP phase 106 cannot exceed “exhalation duration/2”. “Exhalation duration” is defined as the duration from the beginning of exhalation phase 102 (Rule 1) to the end of exhalation phase 102” ([0039]-[0040]: duration of exhalation is used to verify duration of end exhalation steady phase (EESP)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the analysis comprises a comparison of the duration to a second threshold,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 11.  
Jourdain (US 20110196251 A1) discloses:
controller is part of a breathing assistance system, and includes one or more processors) to detect leak ([0001]: estimation of leak flow in the breathing assistance system is presented) from a signal representing a measure of flow of breathable gas ([0024]: one or more sensors are included in the system to measure various parameters such as flow of breathable gas (see [0022])), the method comprising: 
determining, from the signal, a first occurrence associated with the measure of flow falling in a breath and a second occurrence associated with the measure of flow in the breath (Fig. 5, item 208, [0066]: controller identifies beginning, end, and duration of exhalation phase (see Fig. 4)); 
analyzing a duration between the first occurrence and the second occurrence (Fig. 5, item 208, [0066]: controller identifies beginning, end, and duration of exhalation phase (see Fig. 4)); and 
generating an output signal associated with a leak event identified based on the analysis (Fig. 5, [0067], [0078]: controller analyzes the exhalation phase flow waveform to estimate leak flow (Qleak) (see [0013], [0032], [0025] and [0058])), to control an adjustment to a setting for control of a flow generator based on the identified leak event ([0025], [0033]: controller uses leak flow to control breathing gas provided to the patient).

Regarding determining, from the signal, a first occurrence associated with the measure of flow falling below a threshold in a breath and a second occurrence associated with the 
	“Then, during steps 70 and 72, Fnasal is compared with respective thresholds Sinhal and Sexhal. The thresholds Sinhal and Sexhal correspond to values representative of the rate of flow of the nasal flow respectively above or below which it is almost certain that the user is in a phase of inhalation or exhalation” (col. 8, lines 23-28: inspiration and exhalation phases are identified based on the flow waveforms crossing thresholds (see Fig. 3), with the exhalation phase beginning when the flow waveform falls below Sexhal, and ending when the flow waveform rises above Sexhal).

Ruton (US 6190328 B1) further teaches:
	“4. The duration of EESP phase 106 is some multiple of 100 ms and cannot exceed 600 ms. Thus, EESP phase 106 is either 100, 200, 300, 400, 500, or 600 ms. 5. The duration of EESP phase 106 cannot exceed “exhalation duration/2”. “Exhalation duration” is defined as the duration from the beginning of exhalation phase 102 (Rule 1) to the end of exhalation phase 102” ([0039]-[0040]: duration of exhalation is used to verify duration of end exhalation steady phase (EESP)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the analysis comprises a comparison of the duration to a second threshold,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 21. 
Jourdain (US 20110196251 A1) discloses:
A non-transitory processor-readable medium (Fig. 2, items 54 and 58 – ‘RAM’ and ‘storage’, [0061]), having stored thereon processor-executable instructions which, when executed by a processor (Fig. 2, item 50 – ‘controller’, [0025]: controller is part of a breathing assistance system, and includes one or more processors, and memory), cause the processor to detect leak ([0001]: estimation of leak flow in the breathing assistance system is presented) from data representing a measure of flow of breathable gas within a respiratory treatment apparatus (Fig. 2) from a signal from a sensor (Fig. 2, item 46 – ‘sensors’, [0024]: one or more sensors are included in the system to measure various parameters such as flow of breathable gas (see [0022])), the processor-executable instructions comprising: 
instructions to determine, in the data, a first occurrence associated with the measure of flow falling in a breath, and a second occurrence associated with the measure of flow in the breath (Fig. 5, item 208, [0066]: controller identifies beginning, end, and duration of exhalation phase (see Fig. 4)); 
instructions to analyze a duration between the first occurrence and the second occurrence (Fig. 5, item 208, [0066]: controller identifies beginning, end, and duration of exhalation phase (see Fig. 4)); and 
instructions to generate an output signal associated with a leak event identified based on the analysis (Fig. 5, [0067], [0078]: controller analyzes the exhalation phase flow waveform to estimate leak flow (Qleak) (see [0013], [0032], [0025] and [0058])).  

Regarding instructions to determine, in the data, a first occurrence associated with the measure of flow falling below a threshold in a breath, and a second occurrence associated with the measure of flow rising above the threshold in the breath, Ruton (US 6190328 B1) teaches:
	“Then, during steps 70 and 72, Fnasal is compared with respective thresholds Sinhal and Sexhal. The thresholds Sinhal and Sexhal correspond to values representative of the rate of flow of the nasal flow respectively above or below which it is almost certain that the user is in a phase of inhalation or exhalation” (col. 8, lines 23-28: inspiration and exhalation phases are identified based on the flow waveforms crossing thresholds (see Fig. 3), with the exhalation phase beginning when the flow waveform falls below Sexhal, and ending when the flow waveform rises above Sexhal).

Ruton (US 6190328 B1) further teaches:
	“4. The duration of EESP phase 106 is some multiple of 100 ms and cannot exceed 600 ms. Thus, EESP phase 106 is either 100, 200, 300, 400, 500, or 600 ms. 5. The duration of EESP phase 106 cannot exceed “exhalation duration/2”. “Exhalation duration” is defined as the duration from the beginning of exhalation phase 102 (Rule 1) to the end of exhalation phase 102” ([0039]-[0040]: duration of exhalation is used to verify duration of end exhalation steady phase (EESP)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-3, 5-10, 12-13 and 15-20. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Euliano; Neil R. et al., US 20120215081 A1, Method and Apparatus for Predicting Work of Breathing
Reference discloses calculation of compensation for leak flow, and calculating respiratory data from noninvasive respiratory parameters of a patient including airway flow, the respiratory data including inspiratory time.
TRUSCHEL, WILLIAM A., US 20020014240 A1, PRESSURE SUPPORT SYSTEM WITH A LOW LEAK ALARM AND METHOD OF USING SAME

Zdrojkowski; Ronald J. et al., US 5803065 A, Breathing gas delivery method and apparatus
Reference discloses a method for delivering breathable gas to patients which calculates a leakage rate based on dividing total respiratory gas volume of a plurality of patient breaths by a time duration of the patient breaths.
EGER; Marcus et al., US 20070144522 A1, DEVICE AND METHOD FOR DETERMINING LEAKS OF A RESPIRATOR
Reference discloses a method and device for determining leak volumes using an inspiration pressure and inspiration time.
Gruenke; Roger A. et al., US 5845636 A, Method and apparatus for maintaining patient airway patency
Reference discloses calculation of inhalation and exhalation durations, and determines a value representative of pneumatic leaks occurring during inhalation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857